PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Hinton et al.
Application No. 16/292,556
Filed: 5 Mar 2019
For: METHOD FOR FORMING A GOLF BALL AND RESULTING GOLF BALL

:
:
:	DECISION ON PETITION
:
:
:

This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed 
February 10, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to reply in a timely manner to the non-final Office action mailed, July 15, 2020, which set a shortened statutory period for reply of three (3) months.  No extension of time under the provisions of 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on October 16, 2020.  A Notice of Abandonment was mailed on February 2, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of an amendment, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

An extension of time under 37 CFR 1.136 must be filed prior to the expiration of the maximum extendable period for reply.  See In re Application of S., 8 USPQ2d 1630, 1631 (Comm’r Pats. 1988).  Since the $1,480.00 extension of time fee submitted on February 10, 2021 was subsequent to the maximum extendable period for reply, this fee is unnecessary and has been credited back to petitioner’s deposit account.

This application is being referred to the Technology Center Art Unit 3711 for appropriate action in the normal course of business on the reply received February 10, 2021.

Telephone inquiries concerning this decision should be directed to Jamice Brantley at (571) 272-3814.



/ANDREA M SMITH/
Andrea SmithLead Paralegal Specialist, Office of Petitions